Decree, Surrogate’s Court, New York County, entered on November 17,1972, unanimously modified, on the law, on the facts, and in the exercise of discretion, so as to direct payment of attorneys’ fees for services through April 15, 1971 only, in the sum of $12,000, without prejudice to a future application for additional services rendered after that date and, as thus modified, affirmed, without costs and without disbursements. In this intermediate accounting proceeding no evidence of legal services beyond April 15,1971 was proffered. The Surrogate, nevertheless, in allowing a fee directed that it cover services rendered after the final date of the accounting and through August 24, 1972, the date of the hearing. In so doing, he erred. The claim for services both by affidavit and testimony was properly limited to the period covered by the accounting. The court has the power and the obligation to limit the compensation of attorneys to reasonable amounts regardless of any agreement made by the fiduciary. (See SCPA 2110; Matter of Meng, 227 N. Y. 264; Matter of Lerner, 52 Mise 2d 967.) On this record, we deem the sum of $12,000 to be reasonable compensation for legal services rendered during the period accounted for. Any claim for compensation for services rendered thereafter should await ■future determination at the appropriate time. Concur — Stevens, P. J., Markewich, Nunez and Capozzoli, JJ.